892 F.2d 1044
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Johnnie L. WILSON, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 89-1448.
United States Court of Appeals, Sixth Circuit.
Jan. 2, 1990.

Before MILBURN and BOGGS, Circuit Judges, and ENGEL,* Senior Circuit Judge.
PER CURIAM.


1
Johnnie L. Wilson appeals a summary judgment entered in the United States District Court for the Eastern District of Michigan affirming the Secretary of Health and Human Services' denial of his claims for a period of disability and disability insurance benefits under Title II of the Social Security Act.


2
Wilson was born on September 12, 1923, has attended school through the ninth grade, and was employed from 1983 through 1986 as a spray painter in an automobile plant.   On March 3, 1987, Wilson applied for disability insurance benefits, alleging disability from August 13, 1986 due to a lower back ailment.   At the ALJ hearing, Wilson also claimed disability from headaches and aches in his arms, legs and shoulders.   The ALJ denied Wilson's application for benefits, concluding that Wilson was capable of performing his past job and thus was not disabled under the Social Security Act.   Specifically, the ALJ found that his complaints of pain were not supported by any objective evidence, and noted that his physician had authorized him to return to work well within twelve months after the onset of his impairment, albeit under certain restrictions on lifting, standing, twisting and bending.   The ALJ thus discounted the opinion of another of Wilson's physicians that he was permanently and totally disabled as based on vocational factors beyond the physician's expertise.   The ALJ also discounted the opinion of a vocational expert that Wilson could not perform his old work even under the restrictions.   The Appeals Council denied review.   On review in the district court, the case was assigned to a magistrate, who recommended summary judgment in favor of Wilson on the grounds that his alleged impairments were in fact supported by objective medical evidence and that the ALJ had improperly discounted the vocational expert's opinion by overemphasizing Wilson's stated desire to return to work and his ability to walk a certain distance.   However, the district court rejected the magistrate's recommendation and granted summary judgment for HHS on the grounds that the Appeals Council's denial of benefits was based on competent substantial evidence.


3
On appeal, Wilson contends that the Secretary and the court improperly disregarded uncontradicted medical evidence supporting his claimed impairments, and improperly emphasized his desire to return to work and ability to walk distances.


4
Upon a careful review of the record as a whole, it is evident that there was abundant and substantial evidence to support the Secretary's determination to deny Wilson's claim for a period of disability and for disability insurance benefits.   Therefore, the district court did not err in upholding the Secretary's decision.


5
Accordingly, the judgment of the district court is AFFIRMED.



*
 Honorable Albert J. Engel assumed senior status effective October 1, 1989